DETAILED ACTION
	Claims 1-18 are pending. Claims 1-15 have been amended and claims 17 and 18 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
Claim Objections
Claims 2-5, 14, 16, and 17 are objected to because of the following informalities:  Claims 2 and 4 recite regarding R00 and R000, “C-atom” and claim 4 also recites regarding Rx and Ry “C-atom”. The hyphen should be removed and a space inserted in its place. Claim 3 and 5 recite regarding L, “12C atoms, wherein”, claim 4 recites regarding L1, “12C atoms, wherein” which is missing the space between 12 and C. Claim 14 recites 
    PNG
    media_image1.png
    63
    448
    media_image1.png
    Greyscale
 which shows an extra period. Claims 16 and 17 recite 
    PNG
    media_image2.png
    32
    68
    media_image2.png
    Greyscale
 which shows a space between the 1 and the period. Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “or –(Sp31-A31)” but fails to define A31.
Claims 2-18 are rejected because they depend from rejected based claims 1 and 14.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 recite “at least one compound selected from the group of compounds of formulae CO-2 to CO-10 is of formula CO-11 or CO-12” in which formula CO-12 shows a phenyl ring as the right terminal group corresponding to L32 in formula CO-6. However, claims 1 and 14 recite “L32 denotes H, alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 5 C atoms more; F, Cl, CN, NO2, OCN, SCN, or mono- oligo- or polyfluorinated alkyl or alkoxy with 1 to 4 C atoms; or -(Sp31-A31)” and fails to define A31. Therefore, claims 17 and 18 fail to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. (EP2399942) in view of Qian (EP2407456).
Hasebe et al. teaches in Example 24 a polymerizable liquid-crystal composition (1J) comprising 95.84% of the polymerizable liquid crystal composition (1A) prepared in Reference Example 2, 3.33% of photoinitiator Darocur TPO, and 4.16% of Irgacure OXE02. A polymerizable liquid-crystal composition (1J) was prepared so as to contain 40% of the polymerizable liquid crystal composition (1J) and 60% of cyclohexanone. The polymerizable liquid-crystal composition (1J) was applied onto a glass substrate including a polyimide orientation film and subjected to rubbing treatment, by spin coating. The substrate was dried and then left to stand at room temperature to cause the planar orientation of polymerizable liquid crystal. The resultant polymerizable liquid crystal composition layer was irradiated with polarized UV to cure the polymerizable liquid crystal composition. The resultant film was an optically biaxial film [0113-0114] (claims 1 and 9-14) wherein polymerizable liquid-crystal composition (1J) comprises 36.47% of a liquid crystal acrylate compound represented by formula (IV-9-a), 15.63% of a liquid crystal acrylate compound represented by formula (IV-9-b), 13.03% of a liquid crystal acrylate compound represented by formula (IV-8-a), 21.71% of a liquid crystal acrylate compound represented by formula (I-5-a), 9.12% of a chiral acrylate compound represented by formula (a-1), 3.04% of a chiral acrylate compound represented by formula (e-1), 0.65% of a light-absorbing agent represented by formula (X-1), 0.26% of liquid paraffin, and 0.9% of p-methoxyphenol [0090] (claims 6 and 7) which are the following:

    PNG
    media_image3.png
    107
    475
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    91
    411
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    104
    424
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    87
    373
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    99
    458
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    128
    431
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    97
    339
    media_image9.png
    Greyscale
[0090] wherein formula (IV-9a-), (IV-9-b), and (IV-8-a) are equivalent to direactive mesogenic compounds of instant claims 1 and 14, specifically formula DRM of instant claim 2, more specifically formula DRMa1 of instant claim 3 when P0 are each acryl groups, x is 3 or 4 respectively, z is 1, r on the left and right rings are 0, r on the middle ring is 1 or 0 respectively and when present L is a straight chain alkyl with 1 C atoms, and y is 3 or 4 respectively; and formula (I-5-a) is equivalent to a monoreactive mesogenic compound represented by formula MRM of instant claim 4, specifically formula MRM1 of instant claim 5 when P0 is an acryl group, x is 6, z is 1, w is 0, and R0 dnoetes R0 which is CN. Photointiator OXE02 is the following:

    PNG
    media_image10.png
    192
    247
    media_image10.png
    Greyscale
[0113] which is structurally similar to formula CO-6 of instant claims 1 and 14, specifically formula CO-11 of instant claims 17 and 18 except L31 is a straight chain alkyl having 1 C atom instead of –(Sp31-A32) where A32 is a non-aromatic alicyclic or heterocyclic group.
	However, Qian teaches a known carbazole oxime ester photoinitiator of the following general formula (I):

    PNG
    media_image11.png
    203
    202
    media_image11.png
    Greyscale
 [0009] which is equivalent to formula CO-6 of instant claims 1 and 14, specifically formula CO-11 of instant claims 17 and 18 when R31 is an alkyl having 2 C atoms, L31 is–(Sp31-A32) where Sp31 is a spacer group and A32 is a non-aromatic alicyclic group, and L32 is alkyl with 1 C atom. Qian also teaches the practical performance (sensitivity, heat stability (i.e. thermal durability), solubilty) of the new carbazole oxime ester photoinitiator is superior to that of OXE-2 [0015]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Qian teaches photoinitiators suitable for photocurable materials [0002] such as those of Hasebe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hasebe et al. to include the photoinitiator of Qian and arrive at the instant claims through routine experimentation in the art because it is known that the claimed photoinitiator is superior to those used in Hasebe.
	With regard to claim 8, Hasebe et al. teaches in Example 24 compound p-methoxyphenol [0090] which is a polymerization inhibitor but does not teach an antioxidant. However, Hasebe et al. also teaches other examples of polymerization inhibitors include tert-butylcatechol and 2,6-di-tert-butylphenol [0049] which are also known in the art as antioxidants. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute p-methoxyphenol used in Example 24 for other another inhibitor/antioxidant through routine experimentation and arrive at the instant claims.
	With regard to claims 15 and 16, Hasebe et al. teaches the polymerizable liquid crystal composition is used for the production of optical compensation films such as liquid crystal displays [0001].
Claim 12 recites “obtainable from…by a process comprising the steps” which is considered product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the optically biaxial film of Hasebe in view of Qian is the same as Applicant’s polymer film.
Claim 13 recites “is uniformly aligned” which refers to the function of the polymerizable LC material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Therefore, the optically biaxial film of Hasebe in view of Qian is the same as Applicant’s polymer film.
Response to Arguments
	Due to the amendment filed August 29, 2022 of instant claims 1 and 14, the 103 rejection over Yamamoto in view of Wang has been withdrawn. Applicant’s arguments have been considered but are moot due to the amendment of instant claims 1 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katoh (U.S. 2017/0349828) as evidenced by Hassall (U.S. 5,770,107) (or Qian above) is obvious over the instant claims, see 103 rejection in the Office Action filed April 2, 2021. Takishita (U.S. 2018/0030161) as evidenced by Hassall (U.S. 5,770,107) (or Qian above) is also obvious over the instant claims, see [0383] TR-PBG-304 and [pages 48-49].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                         

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722